—Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about January 4, 2012, which denied appellant mother’s objection to an order, same court (Paul Ryneski, S.M.), entered on or about December 1, 2011, dismissing her petition for modification of an order of support entered upon her default, unanimously affirmed, without costs.
Although appellant may petition the court to modify her child support obligation despite failing to first move to vacate the September 22, 2011 order, which was entered upon her default (see Matter of Forte v Forte, 304 AD2d 577, 577-578 [2d Dept 2003]), the court properly dismissed the modification petition. Appellant failed to demonstrate the existence of a substantial change in circumstances since the prior support proceeding which took place approximately one week before (see Matter of Figueroa v Herring, 61 AD3d 976, 977 [2d Dept 2009], lv denied 13 NY3d 703 [2009]; Matter of Commissioner of Social Servs. v Campos, 291 AD2d 203, 204-205 [1st Dept 2002]).
Concur— Mazzarelli, J.E, Acosta, Renwick, Richter and Gische, JJ.